DocuSign Envelope ID: 75F00CF5-5D5F-48F5-BD89-CF3DE170E35D
                       Case 1:20-cv-03168-GLR Document 1-1 Filed 10/30/20 Page 1 of 13



                                                                                                                 Exhibit 1
            Upfitting Supplier Agreement

                      THIS UPFITTING SUPPLIER AGREEMENT, dated as of 6/1/2017                             ("this Agreement"), is
            entered into by and between ELEMENT VEHICLE MANAGEMENT SERVICES GROUP, LLC, and its elected affiliates, a
            Delaware Limited Liability Company, with offices at 940 Ridgebrook Road, Sparks, Maryland 21152-9390
            ("Element"), and Spartan Motors USA, Inc., and its elected affiliates, with offices at 603 Earthway Blvd, Bristol, IN
            46507 ("Supplier").

                      WHEREAS, Element is a market leader in fleet management solutions, and is the servicer under vehicle
            leases;

                     WHEREAS, Supplier desires to provide certain upfitting services including, but not limited to, for vehicles
            leased to clients of Element or its designee (the “Services”); and

                     WHEREAS, Element and Supplier desire to enter into this Agreement in order to establish a formal
            relationship pursuant to which Supplier will become a member of Element’s network of upfitting providers (the
            “Preferred Upfitting Network”) subject to the terms and in exchange for the consideration set forth herein;

                    NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt of which are hereby
            acknowledged, Element and Supplier agree as follows:

                    A.        Incentive: As consideration for Supplier’s participation in and receipt of benefits from the
            Preferred Upfitting Network, Supplier will comply with the volume discount reimbursement provisions set forth in
            Appendix A. The pricing set forth in Appendix A shall remain in effect during the term of this Agreement. These
            terms may be changed only by mutual agreement of both parties.

                     B.       Payment of Supplier Invoices: Element will pay Supplier’s correctly-prepared and undisputed
            invoices for Services within thirty (30) days of receipt. Supplier will submit all invoices for the gross amount due with
            required taxes upon completion of the Services.

                     C.        Service Level Obligations: Supplier will comply with the service level obligations established by
            Element and Supplier as they may be modified from time to time, the current form of which are attached hereto as
            Appendix B. Element and Supplier shall, from time to time, conduct joint process improvement exercises to review
            Supplier’s performance under the SLA in Appendix B and current processes and procedures, which may include but
            not be limited to: specification and generation of engineering and quotes for vehicle upfitting, ordering, data mining
            and consulting, status notification, and payment processes. Element and Supplier shall jointly construct metrics and
            measures designed specifically to evaluate Supplier’s performance under the SLA and showcase Supplier service
            levels to Element clients. Metrics shall be periodically updated by both parties. Element and Supplier shall work
            together to improve metrics to increase service delivery levels to Element clients. In the event that Supplier breaches
            its obligations under Appendix B with respect to any Services, an amount equal to 5% of the total value of the
            purchase order pursuant to which such Services are provided will be assessed against Supplier as liquidated damages
            for the harm caused to Element as a result thereof.

                     D.       Designated Personnel; Meetings: Each party will designate a “Relationship Manager” who will be
            the principal point of contact between the parties for all matters relating to the relationship between them and on
            all matters arising under this Agreement, or any issues arising under a purchase order that cannot be adequately
            addressed by the parties’ service managers or other designated personnel. Either party may designate a new
            Relationship Manager upon written notice to the other party. The Relationship Managers and any executives or
            other key personnel designated by Element will participate in quarterly business reviews, monthly relationship
            meetings, and regular weekly or as-necessary discussions, as agreed by the parties.
DocuSign Envelope ID: 75F00CF5-5D5F-48F5-BD89-CF3DE170E35D
                        Case 1:20-cv-03168-GLR Document 1-1 Filed 10/30/20 Page 2 of 13



                     E.      Integrity Guide: Supplier’s senior management shall comply with Element’s Integrity Guide,
            included in Exhibit A, as it may be amended from time to time, on an annual basis.

                     F.        Transportation of Vehicles: Supplier acknowledges that any agents, employees or subcontractors
            operating vehicles owned or operated by Element, its affiliates or its clients have sufficient operators’ licensing as
            required by law in the applicable jurisdiction, and that said licenses to operate such vehicles are in good standing as
            defined in the applicable jurisdiction. Supplier agrees not to permit any individual, including but not limited to its
            agents, employees or subcontractors, to operate vehicles referred, delivered or provided for service under this
            agreement in any improper, unsafe or unlawful manner whatsoever, including but not limited to without applicable
            required operators’ licensing. As applicable, Supplier will comply with all client policies regarding pick-up and delivery
            of vehicles at client facilities.

                     G.        No Obligation to Undertake Transactions: Each party acknowledges that the other may enter into
            similar or different agreements with third-parties. Supplier acknowledges that this Agreement creates no obligation
            for Element to offer any opportunity to, or enter into any transaction with, Supplier, and Element acknowledges that
            Supplier is not committing to provide any minimum volume of Services hereunder.

                       H.         Amendments:

                             1.   Amendments. All material changes to this Agreement shall be effective only if set forth in a fully
                                  executed amendment by both parties.

                             2.   Order of Precedence. In the event of any inconsistency between this Agreement, any amendment
                                  letter, or any Purchase Order, the following order of precedence shall control: (a) this Agreement
                                  shall take precedence over the Purchase Order; and (b) any amendment letters shall take
                                  precedence over this Agreement; provided, however, no amendment letter shall override any
                                  term or condition of this Agreement unless it expressly overrides the conflicting provision of this
                                  Agreement (by section reference), in which case the conflicting provisions of such amendment
                                  letter shall prevail but only with respect to such amendment letter.

                      I.       Term: This Agreement shall be effective as of the date first above written and remain in full force
            and effect until terminated (the “Term”). Either party may terminate this Agreement upon 90 days' prior written
            notice to the other party; provided, however, that this Agreement shall continue in full force and effect with respect
            to (i) any vehicle upfit quoted valid by its terms from Supplier to Element, (ii) any vehicle upfit ordered via a PO from
            Element to Supplier, and (iii) all unpaid fees and expenses payable by Supplier hereunder. Supplier’s representations,
            warranties, and indemnification obligations hereunder will survive termination, and termination will not limit
            Supplier’s liability for fees incurred on or prior to the effective date of termination and all late charges thereon.

                     J.       Default: The foregoing notwithstanding, either party has the right to terminate this Agreement
            immediately upon giving written notice to the other party in the event that the other party (i) fails to pay any amount
            due hereunder within fifteen (15) days of written notice from the other party that such amount is past due; (ii)
            defaults in or breaches any of the terms or conditions of this Agreement or any other agreement with Element,
            which are more than immaterial; or, (iii) has filed by or against it any action related to bankruptcy or insolvency. The
            prevailing party will be liable for all reasonable attorneys' fees and expenses incurred by the other party in resolving
            any disputes requiring mediation, arbitration or litigation regarding this Agreement.

                      K.      Uniform Commercial Code: With respect to all vehicles for which Supplier provides Services
            hereunder, all products installed on the vehicles shall be clear of any and all liens, charges, and encumbrances. Title
            to all such products for which payment has been received will at all times remain in Element or its designated party.
            Supplier will not directly or indirectly create or permit to exist, and will promptly at its own expense discharge, any

              Element Vehicle Management Services Group, LLC
              CONFIDENTIAL AND PROPRIETARY                                                                                     PAGE 2
DocuSign Envelope ID: 75F00CF5-5D5F-48F5-BD89-CF3DE170E35D
                        Case 1:20-cv-03168-GLR Document 1-1 Filed 10/30/20 Page 3 of 13



            lien, charge, or encumbrance on such products, except for any lien, charge, or encumbrance resulting solely from
            the acts of Element. Supplier acknowledges that it is the intent of the parties for Element or its designee to secure a
            Purchase Money Security Interest (“PMSI”), as defined in the Uniform Commercial Code, in all such products, and
            Supplier agrees to cooperate in good faith with Element or its designee to obtain a PMSI in all such products.

                       L.        Representations and Warranties: Supplier represents and warrants that (i) Supplier is a duly
            formed entity in good standing with full power, license, and authority to enter into this Agreement and to provide
            the Services to Element’s clients as contemplated herein; (ii) this Agreement constitutes the legal, valid and binding
            obligation on Supplier, enforceable in accordance with its terms; (iii) there are no suits or proceedings pending or,
            to the best of Supplier’s knowledge, threatened in any court or before any regulatory or administrative body, which
            could materially impair Supplier’s ability to perform its obligations under this Agreement; and (iv) neither the
            execution of this Agreement nor the performance of Supplier’s obligations will constitute a violation or breach of
            any law or agreement to which a party is bound; (v) all information supplied to Element (both prior and subsequent
            to the execution hereof) is true and accurate in all material respects to Supplier’s best knowledge; (vi) the Services
            shall be provided in a professional and workmanlike manner, conforming to generally accepted standards applicable
            to nationally recognized firms specializing in the area of services that Supplier is providing under this Agreement;
            (vii) all Services upon delivery of the vehicle (a) will be materially free from defects in design, workmanship and
            materials; (a) will materially conform to all specifications, descriptions or other technical elements set forth in the
            applicable Statement of Work or other project documentation; and (b) shall be in compliance with industry standard
            development guidelines and best practices or, if specified in the applicable Statement of Work, with Element’s
            client’s development guidelines and best practices; (viii) all Services will be guaranteed for the full term of Supplier’s
            standard warranty, which is included in Exhibit B; (iv) to the extent permitted, Supplier shall pass through all
            manufacturer warranties for the products installed on all vehicles; and, (ix) neither the Services nor the use of the
            Services infringe on patents, copyrights or other intellectual property rights of any other entity or person; (x) all work
            and Services performed for Element and its clients by Supplier, its employees, agents and subcontractors will be fully
            compliant with all applicable federal, state, and local laws and regulations, including but not limited to National
            Highway Traffic Safety Administration (NHTSA), Federal Motor Vehicle Safety Standards (FMVSS), Environmental
            Protection Agency (EPA), and the California Air Resources Board (CARB) regulations. Supplier further represents and
            warrants that Supplier, its employees, agents and subcontractors will not rely upon any information provided by
            Element concerning the products and services to be provided by Supplier. As between Element, Supplier, and
            customers, Supplier will be solely responsible for determining whether the products and services provided by
            Supplier are safe, comply with customer requests, comply with manufacturers’ recommendations, and comply with
            all applicable laws and regulations. Element expressly disclaims any and all responsibility and liability for any and all
            products and services provided by Supplier. Supplier’s representations and warranties herein are assignable to
            clients of Element. SUPPLIER MAKES NO REPRESENTATIONS OR WARRANTIES OF ANY KIND EXCEPT AS EXPRESSLY
            STATED IN THIS PARAGRAPH L. SUPPLIER DISCLAIMS ANY AND ALL IMPLIED WARRANTIES, INCLUDING THE
            WARRANTY OF MERCHANTABILITY AND THE WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE.

                   M.      LIMITATION OF LIABILITY: EXCEPT FOR THE INDEMNIFICATION OBLIGATIONS IN THIS
            AGREEMENT, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, NEITHER PARTY SHALL BE LIABLE FOR ANY
            CONSEQUENTIAL, INCIDENTAL, EXEMPLARY, PUNITIVE, SPECIAL, OR INDIRECT DAMAGES.

                     N.          Care for Assets in Supplier’s Custody: With respect to all vehicles owned by Element or Element’s
            Client, while such vehicles are in Supplier’s custody or control, Supplier agrees that: (i) it will not undertake or commit
            by omission any act that would void the manufacturer’s warranty as communicated by Element or Element’s Client
            to Supplier, (ii) it will exercise the same standard of care with respect to such vehicles as it exercises with respect to
            its own vehicles and vehicles in its vehicle pool, and (iii) it will provide notice to Element in the event it becomes
            aware of any actual or potential damage to such vehicles. If any of Element’s or Element’s client’s vehicles are
            damaged while in the Supplier’s possession, control or otherwise while entrusted to Supplier, the Supplier is
            responsible and liable for damage to such vehicle.

              Element Vehicle Management Services Group, LLC
              CONFIDENTIAL AND PROPRIETARY                                                                                      PAGE 3
DocuSign Envelope ID: 75F00CF5-5D5F-48F5-BD89-CF3DE170E35D
                        Case 1:20-cv-03168-GLR Document 1-1 Filed 10/30/20 Page 4 of 13



                      O.       Confidentiality and Data Security: Supplier shall maintain an information security program in
            order to (i) secure and maintain confidentiality of information belonging or pertaining to Element and/or its clients;
            (ii) protect against any threats or hazards to the security or integrity of such information; (iii) protect against
            unauthorized access to or use of such information; and (iv) comply with all applicable laws. In the event of a security
            breach resulting in release of such information, Supplier will take actions reasonably necessary to protect the
            interests of Element and its clients and to comply with applicable law. With respect to any services provided
            hereunder, the failure or interruption of which would, in Element’s reasonable opinion, cause significant problems
            to Element’s business operations, Supplier shall maintain and provide backup disaster recovery site(s) and/or
            disaster backup recovery services, which may be reviewed by Element in order to ensure that (i) the services
            provided hereunder continue without degradation or interruption in accordance with the terms of this Agreement
            and the applicable Appendices. Supplier shall be responsible for providing all personnel, equipment, and software
            required to provide such backup services and/or site(s).

                      P.       Non-Solicitation: During the term of this Agreement and for one (1) year following its termination,
            Supplier will not, directly or indirectly, for itself or on behalf of any third party, knowingly solicit any client of Element
            for services comparable to or competitive with those provided to Element. Nothing contained herein, however, shall
            prohibit Supplier from transacting business with any third party that on its own accord wishes to obtain Supplier’s
            products and/or services.

                     Q.       Independent Status: This Agreement shall not in any manner be construed to be a partnership
            agreement or a joint venture between the parties and the parties hereto expressly agree that this Agreement merely
            establishes an independent contractor relationship. Element is not an agent of Supplier, and has no right to enter
            into contracts on behalf of Supplier or make any representations or warranties on behalf of Supplier. Supplier is not
            an agent of Element, and has no right to enter into contracts on behalf of Element or make any representations or
            warranties on behalf of Element.

                        R.      Insurance Requirements: Supplier must maintain insurance policies covering liability for bodily
            injury and property damage. Such policies, which shall be with a responsible insurance company acceptable to
            Element, shall name Element as an additional insured and loss payee, and shall provide minimum coverages,
            acknowledged by the insurer to be the primary coverage, as follows: (i) general liability: $5,000,000 per
            occurrence/$5,000,000 aggregate, to include contractual liability coverage; (ii) workers’ compensation: statutory
            limits; (iii) employer’s liability: $1,000,000; (iv) comprehensive automobile liability for all owned, non-owned and
            hired vehicles, with bodily injury limits of no less than $2,000,000 per person, $2,000,000 per accident, and property
            damage limits of no less than $2,000,000 per accident; (v) errors and omissions professional liability: $5,000,000;
            and, (vi) crime: $2,000,000. Supplier shall furnish Element with a certificate of insurance or other satisfactory
            evidence of the required insurance coverage upon request. Element shall be under no duty to examine such
            certificate of insurance or other evidence or to advise Supplier in the event its insurance is not in compliance with
            this Agreement.

            Indemnification: Supplier will indemnify, defend and hold harmless Element and all clients who lease vehicles for
            which Services are provided from any and all claims, losses damages and liabilities of whatsoever kind or nature,
            including reasonable attorneys’ fees, arising out of (i) the acts or omissions of Supplier, its owners, officers, agents,
            and employees; (ii) the products or services provided by Supplier to Element and its clients; and, (iii) claims that
            any product or service provided by Supplier infringes upon the intellectual property rights of any third party. If
            Supplier fails to defend any claim in a timely manner, then Element or the affected client, as applicable, will have
            the right to defend or settle such claim, and Supplier will promptly upon demand reimburse Element or the
            affected client for its costs incurred in such defense and/or settlement. This indemnity obligation is assignable to
            clients of Element. Supplier’s indemnification obligations herein will not apply to the extent any third-party claims
            are based on Element’s active negligence.
              Element Vehicle Management Services Group, LLC
              CONFIDENTIAL AND PROPRIETARY                                                                                         PAGE 4
DocuSign Envelope ID: 75F00CF5-5D5F-48F5-BD89-CF3DE170E35D
                        Case 1:20-cv-03168-GLR Document 1-1 Filed 10/30/20 Page 5 of 13



                     S.       Records and Audits: For so long as this Agreement remains in effect and for a period of two (2)
            years thereafter, Supplier will keep accurate books and records related to Supplier’s activities concerning this
            Agreement. Supplier will provide Element with access to copies of all such books and records and any other reports
            reasonably requested by Element upon request. In addition, for so long as this Agreement remains in effect and for
            a period of two years thereafter, Element, either directly or through a representative, will be entitled, not more than
            once per calendar year, to review during normal business hours such books and records on reasonable notice to
            Supplier. If such review indicates an error, deficiency or shortfall in the amounts that should have been paid to
            Element hereunder, Supplier will promptly pay such amount as is properly due to Element, plus interest as provided
            for herein.

                     T.       Assignment: Element may from time to time assign all or any part of its right, title, and interest in
            this Agreement, including all monies and claims for monies due and to become due to Element under the Agreement.
            Supplier may not assign its rights or obligations hereunder except with Element’s prior written consent, which will
            not be unreasonably withheld. Any purported assignment in violation of the terms of this Agreement will be null and
            void.

                    U.       Watch Lists: Supplier agrees that it is not now and will not in the future be listed on any watch list
            maintained by the U.S. Treasury Department and shall comply with the Patriot Act, international trade control and
            money laundering laws, as applicable.

                     V.       Miscellaneous: Element and Supplier agree that any notice to be given by a party pursuant to this
            Agreement shall be in writing and delivered or sent by registered or certified mail, postage prepaid, return receipt
            requested. The parties agree that this writing constitutes the entire agreement between them regarding the subject
            matter hereof and supersedes all prior oral and written agreements and understandings related thereto. Any
            modification of this Agreement shall be in writing and signed by the parties hereto. The failure of either party at any
            time to require performance of any provision of this Agreement shall not affect that party's right at a later time to
            enforce the provision. In the event that any provision of this Agreement shall be held invalid, illegal, or
            unenforceable, such invalidity, illegality or unenforceability shall not affect any other provisions of the Agreement.
            This Agreement shall be governed by, and construed in accordance with, the laws of the State of Maryland.

                       IN WITNESS WHEREOF, the parties have executed this Agreement as of the date first above written.

            ELEMENT VEHICLE MANAGEMENT                               SPARTAN MOTORS USA, INC.
            SERVICES GROUP, LLC



            By:_____________                                   By:
                      Vice President                                        CEO




              Element Vehicle Management Services Group, LLC
              CONFIDENTIAL AND PROPRIETARY                                                                                   PAGE 5
DocuSign Envelope ID: 75F00CF5-5D5F-48F5-BD89-CF3DE170E35D
                        Case 1:20-cv-03168-GLR Document 1-1 Filed 10/30/20 Page 6 of 13




                                                            APPENDIX A
                              AMOUNT TO BE PAID FOR PARTICIPATION IN THE PREFERRED UPFITTING NETWORK



                      Supplier agrees to provide Element with a quarterly volume discount reimbursement in the amount of 3 %
            of the total invoiced cost from Element’s purchases. Reimbursements will be paid within 30 days of the close of the
            calendar quarter. Supplier also agrees to provide an additional 1 % volume discount reimbursement to Element for
            purchases from new end-user entities. A new end-user is one that Supplier did not previously transact with in the
            prior 24 calendar months. A late charge in the amount of one and one-half percent (1-1/2%) per month or fraction
            thereof shall be imposed for all payments not received on or before the date such payments are due.




              Element Vehicle Management Services Group, LLC
              CONFIDENTIAL AND PROPRIETARY                                                                              PAGE 6
DocuSign Envelope ID: 75F00CF5-5D5F-48F5-BD89-CF3DE170E35D
                        Case 1:20-cv-03168-GLR Document 1-1 Filed 10/30/20 Page 7 of 13



                                                                  APPENDIX B
                                                     SUPPLIER’S SERVICE LEVEL OBLIGATIONS



            Service Level Agreement (“SLA”): [To be attached.]




              Element Vehicle Management Services Group, LLC
              CONFIDENTIAL AND PROPRIETARY                                                  PAGE 7
DocuSign Envelope ID: 75F00CF5-5D5F-48F5-BD89-CF3DE170E35D
                        Case 1:20-cv-03168-GLR Document 1-1 Filed 10/30/20 Page 8 of 13



            EXHIBIT A: ELEMENT VEHICLE MANAGEMENT SERVICES GROUP, LLC,

             INTEGRITY GUIDE FOR SUPPLIERS, CONTRACTORS AND CONSULTANTS

            Element Fleet Management is committed to unyielding integrity and high standards of business conduct in
            everything we do, especially in our dealings with Element suppliers, contractors and consultants (collectively
            “Suppliers”). Element’s foundation of its Supplier relationships is based on lawful, efficient and fair practices. To
            that end, Suppliers must adhere to applicable legal and regulatory requirements in their business relationships as
            set out in this Element Integrity Guide for Suppliers, Contractors and Consultants (the “Guide”).
            Suppliers are responsible to ensure that they and their employees, representatives, suppliers and subcontractors
            comply with the standards of conduct set out in this Guide and in other contractual obligations to Element. Please
            contact the Element Sourcing manager you work with or any Element Compliance Resource if you have any questions
            about this Guide or the standards of business conduct that all Element Suppliers must meet.


            You, as a Supplier to Element, agree:

            Fair Employment Practices: (i) To observe applicable laws and regulations governing wages and hours; (ii) to allow
            workers to choose freely whether to organize or join associations for the purpose of collective bargaining as provided
            by local law or regulation; and (iii) to prohibit discrimination, harassment and retaliation.

            Environment, Health & Safety: (i) To comply with applicable environmental laws and regulations; (ii) to provide
            workers a safe and healthy workplace; and (iii) not to adversely affect the local community.

            Human Rights (i) To respect human rights of your employees and others in your business operations and your
            activities for Element; (ii) not to employ workers younger than sixteen (16) years of age or below the applicable
            minimum age, whichever is higher; (iii) not to use forced, prison or indentured labor, or workers subject to any form
            of compulsion or coercion, or to engage in or abet trafficking in persons; and (iv) to adopt policies and establish
            systems to procure tantalum, tin, tungsten, and gold from sources that have been verified as conflict free, and to
            provide supporting data on your supply chain for tantalum, tin, tungsten, and gold to Element when requested, on
            a platform to be designated by Element.

            Working with Governments, Improper Payments and Dealings with Element Employees and Representatives: (i)
            To maintain and enforce a policy requiring adherence to lawful business practices, including a prohibition against
            bribery of government officials, (ii) not to offer or provide, directly or indirectly, anything of value, including cash,
            bribes, gifts, entertainment or kickbacks, including offers of employment, or participation in a contest, game or
            promotion targeted to Element employees, to any Element employee, representative or Element customer or to
            any government official in connection with any Element procurement, transaction or business dealing, and (iii) to
            provide supporting data to Element when requested.

            Competition Law: Not to share or exchange any price, cost or other competitive information or engage in any
            collusive conduct with any third party with respect to any proposed, pending or current Element procurement.

            Intellectual Property: To respect the intellectual and other property rights of Element and of third parties,
            including all patents, trademarks and copyrights.

            Security and Privacy: (i) To respect privacy rights and secure the data of Element employees, customers, and
            suppliers (collectively, “Element Data”); and (ii) to implement and maintain physical, organizational and technical
            measures to ensure the security and confidentiality of Element Data in order to prevent accidental, unauthorized
            or unlawful destruction, alteration, modification or loss of Element Data; misuse of Element Data; or unlawful
            processing of Element Data; and protect Supplier operations and facilities against exploitation by criminal or
            terrorist individuals and organizations.
              Element Vehicle Management Services Group, LLC
              CONFIDENTIAL AND PROPRIETARY                                                                                     PAGE 8
DocuSign Envelope ID: 75F00CF5-5D5F-48F5-BD89-CF3DE170E35D
                        Case 1:20-cv-03168-GLR Document 1-1 Filed 10/30/20 Page 9 of 13



            Trade Controls & Customs Matters: Not to transfer Element technical information to any third party without the
            express, written permission of Element, and to comply with all applicable trade control laws and regulations in the
            import, export, re-export or transfer of goods, services, software, technology or technical data including any
            restrictions on access or use by unauthorized persons or entities.

            Controllership: To ensure that all invoices and any customs or similar documentation submitted to Element or
            governmental authorities or audited by third parties in connection with transactions involving Element accurately
            describe the goods and services provided or delivered and the price thereof and ensure that all documents,
            communications and accounting are accurate and honest.
            How to Raise a Question or Concern
            Subject to local laws and any legal restrictions applicable to such reporting, each Element Supplier is expected to
            inform Element promptly of any concern related to this Guide affecting Element, whether or not the concern
            involves the Supplier, as soon as the Supplier has knowledge of such an occurrence. Element Suppliers also must
            take such steps as Element may reasonably request to assist Element in the investigation of any such occurrence
            involving Element and the Supplier.

            I. Define your question/concern: Who or what is the concern? When did it arise? What are the relevant facts?

            II. Prompt reporting is crucial — a question or concern may be raised by a Element Supplier as follows:

            • By discussing with a cognizant Element Manager; OR

            • By contacting any Compliance Resource (e.g., Element legal counsel or auditor).

            III. Element Policy forbids retaliation against any person reporting such a concern.




              Element Vehicle Management Services Group, LLC
              CONFIDENTIAL AND PROPRIETARY                                                                                 PAGE 9
DocuSign Envelope ID: 75F00CF5-5D5F-48F5-BD89-CF3DE170E35D
                       Case 1:20-cv-03168-GLR Document 1-1 Filed 10/30/20 Page 10 of 13



                                                                  EXHIBIT B
                                                      UTILIMASTER’S STANDARD WARRANTY

             3-YEAR LIMITED WARRANTY                                            Parcel Delivery Vehicle: Metromaster
            This LIMITED WARRANTY is issued to the original retail purchaser and is neither transferable to nor enforceable by
            any other person. UTILIMASTER warrants that the body shall be free of defects in factory materials and
            workmanship, under normal use and service, in accordance with and for the periods specified in the following
            schedule:

            UTILIMASTER CONFIDENTAL FORM: 042210-3
            ITEM WARRANTY PERIOD
            All body components manufactured or installed by 12 months or 12,000 miles
            UTILIMASTER including moving parts, such as doors, whichever occurs first hinges, latches, or roll-up doors, as well
            as lights, wiring or other electrical equipment. Also, water leaks resulting from voids in sealants.
            Basic body structure: front wall, bulkhead, floor, ceiling, 3 years or 36,000 sidewalls and rear wall with attaching
            structure whichever occurs first.

            The warranty begins on the original manufacturing date. ANY IMPLIED WARRANTIES ARE LIMITED IN DURATION TO
            THE COVERAGE PERIODS OF THIS WARRANTY. (Some states do not allow limitations on how long an implied
            warranty lasts, so the above limitation may not apply to you.)
            If the original retail purchaser conducts a thorough inspection of the vehicle before taking delivery; and completes
            in legible detail the registration and returns it to the manufacturer, then should a defect in materials or
            workmanship develop which is attributable to UTILIMASTERS’s manufacturing or installation of components, and if
            you contact the selling dealer immediately upon discovery of the defect, UTILIMASTER will, in the method it
            determines, at its sole option to be necessary, repair or replace any such defective component at its own cost and
            expense, exclusive of freight costs and import duties and/or fees if applicable. Should you require additional
            information or assistance relating to matters covered under this warranty, it can be obtained by calling the
            UTILIMASTER Customer Service Department.

            AS THE WARRANTOR, UTILIMASTER SPECIFICALLY EXCLUDES ANY OBLIGATION FOR CONSEQUENTIAL DAMAGES OR
            INCIDENTAL EXPENSES FOR THE BREACH OF THIS WARRANTY OR ANY IMPLIED WARRANTY. CONSEQUENTIAL
            DAMAGES OR INCIDENTAL EXPENSES INCLUDE, BUT ARE NOT LIMITED TO, SUCH ITEMS AS LOSS OF USE OF THE
            VEHICLE, LOSS OF TIME, INCONVENIENCE, ROAD SERVICE CHARGES, TELEPHONE, TRAVEL, LODGING, AND CARGO
            DAMAGE OR OTHER COMMERCIAL LOSSES.
            (SOME STATES DO NOT ALLOW THE EXCLUSION OR LIMITATION OF INCIDENTAL OR CONSEQUENTIAL DAMAGES,
            SO THE ABOVE LIMITATION OR EXCLUSION MAY NOT APPLY TO YOU.)
            The intended use of this van body is the carrying of cargo. The van body is not designed or built for passenger
            occupancy, or for the hauling of cargo in excess of its gross vehicle weight rating (GVWR).

            THIS WARRANTY DOES NOT APPLY TO:
            A. Truck chassis, engine, cab and tires (which are warranted separately by manufacturers of these components.)
            B. Damage resulting from tire failure.
            C. Wheel alignment or damage resulting from misalignment.
            D. The refrigeration unit, cab AC and/or 110V generator, or any other optional equipment, if so equipped (which
            are warranted separately by the manufacturer thereof.)
            E. Paint finish on steel bumpers, roll-up doors and wheel rims are limited under this warranty for a period of 12
            months.
            F. Body glass, except for improper installation.


              Element Vehicle Management Services Group, LLC
              CONFIDENTIAL AND PROPRIETARY                                                                                PAGE 10
DocuSign Envelope ID: 75F00CF5-5D5F-48F5-BD89-CF3DE170E35D
                       Case 1:20-cv-03168-GLR Document 1-1 Filed 10/30/20 Page 11 of 13



            G. Minor imperfections or defects which do not materially impair or affect the fair market value of the vehicle or
            its suitability for its intended use.
            H. Additions, alterations, or installations made by persons, including dealers, other than the manufacturer and
            defects arising out of or attributable to such additions, alterations, or installations without the express written
            consent of Utilimaster.
            I. Normal wear, usage or consumable items (e.g. light bulbs, fuses, windshield wipers, etc) or conditions resulting
            from the failure to perform regular maintenance and care.
            J. Defects attributable to abuse or misuse of the product, overloading the vehicle beyond the GVWR, or for uses for
            which it was not intended.
            K. Damage resulting from failure to promptly notify and comply with the instructions of the dealer or manufacturer
            about defects when noted.
            L. Batteries
            M. Damage resulting from washing hardwood floors.

                THIS WARRANTY GIVES YOU SPECIFIC LEGAL RIGHTS, AND YOU MAY ALSO HAVE OTHER RIGHTS WHICH VARY
                                                               FROM STATE TO STATE.




              Element Vehicle Management Services Group, LLC
              CONFIDENTIAL AND PROPRIETARY                                                                                   PAGE 11
DocuSign Envelope ID: 75F00CF5-5D5F-48F5-BD89-CF3DE170E35D
                       Case 1:20-cv-03168-GLR Document 1-1 Filed 10/30/20 Page 12 of 13



            5-YEAR LIMITED WARRANTY                            Walk-in Van, Truck Body, Utilivan (U2 Model) and Trademaster

            This LIMITED WARRANTY is issued to the original retail purchaser and is neither transferable to nor enforceable by
            any other person. UTILIMASTER warrants that the body shall be free of defects in factory materials and
            workmanship, under normal use and service, in accordance with and for the periods specified in the following
            schedule:

            ITEM WARRANTY PERIOD
            All body components manufactured or installed by 12 months, unlimited miles
            UTILIMASTER including moving parts, such as doors, hinges, latches, or roll-up doors, as well as lights, wiring or
            other electrical equipment. Fender, hood, grille structure. Also, water leaks resulting from voids in sealants.
            Basic body structure: floor, ceiling, sidewalls, rear wall 5 years or 100,000 miles with attaching structure and front-
            end structure. whichever occurs first.
            Paint (excluding decals) 5 years or 100,000 miles, whichever occurs first.
            The warranty begins on the original manufacturing date. ANY IMPLIED WARRANTIES ARE LIMITED IN DURATION TO
            THE COVERAGE PERIODS OF THIS WARRANTY. (Some states do not allow limitations on how long an implied
            warranty lasts, so the above limitation may not apply to you.)
            If the original retail purchaser conducts a thorough inspection of the vehicle before taking delivery; and completes
            in legible detail the registration and returns it to the manufacturer, then should a defect in materials or
            workmanship develop which is attributable to UTILIMASTERS’s manufacturing or installation of components, and if
            you contact the selling dealer immediately upon discovery of the defect, UTILIMASTER will, in the method it
            determines, at its sole option to be necessary, repair or replace any such defective component at its own cost and
            expense, exclusive of freight costs and import duties and/or fees if applicable. Should you require additional
            information or assistance relating to matters covered under this warranty, it can be obtained by calling the
            UTILIMASTER Customer Service Department.
            AS THE WARRANTOR, UTILIMASTER SPECIFICALLY EXCLUDES ANY OBLIGATION FOR CONSEQUENTIAL DAMAGES OR
            INCIDENTAL EXPENSES FOR THE BREACH OF THIS WARRANTY OR ANY IMPLIED WARRANTY. CONSEQUENTIAL
            DAMAGES OR INCIDENTAL EXPENSES INCLUDE, BUT ARE NOT LIMITED TO, SUCH ITEMS AS LOSS OF USE OF THE
            VEHICLE, LOSS OF TIME, INCONVENIENCE, ROAD SERVICE CHARGES, TELEPHONE, TRAVEL, LODGING, AND CARGO
            DAMAGE OR OTHER COMMERCIAL LOSSES.

            (SOME STATES DO NOT ALLOW THE EXCLUSION OR LIMITATION OF INCIDENTAL OR CONSEQUENTIAL DAMAGES,
            SO THE ABOVE LIMITATION OR EXCLUSION MAY NOT APPLY TO YOU.)
            The intended use of this van body is the carrying of cargo. The van body is not designed or built for passenger
            occupancy, or for the hauling of cargo in excess of its gross vehicle weight rating (GVWR).

            THIS WARRANTY DOES NOT APPLY TO:
            A. Truck chassis, engine, cab and tires (which are warranted separately by manufacturers of these components.)
            B. Damage resulting from tire failure.
            C. Wheel alignment or damage resulting from misalignment.
            D. The refrigeration unit, cab AC and/or 110V generator, or any other optional equipment, if so equipped (which
            are warranted separately by the manufacturer thereof.)
            E. 5 year paint warranty requires full body undercoat to be applied
            F. Paint finish on steel bumpers, roll-up doors and wheel rims are limited under this warranty for a period of 12
            months.
            G. Body glass, except for improper installation.
            H. Minor imperfections or defects which do not materially impair or affect the fair market value of the vehicle or
            its suitability for its intended use.

              Element Vehicle Management Services Group, LLC
              CONFIDENTIAL AND PROPRIETARY                                                                                  PAGE 12
DocuSign Envelope ID: 75F00CF5-5D5F-48F5-BD89-CF3DE170E35D
                       Case 1:20-cv-03168-GLR Document 1-1 Filed 10/30/20 Page 13 of 13



            I. Additions, alterations, or installations made by persons, including dealers, other than the manufacturer and
            defects arising out of or attributable to such additions, alterations, or installations without the express written
            consent of Utilimaster.
            J. Normal wear, usage or consumable items (e.g. light bulbs, fuses, windshield wipers, etc) or conditions resulting
            from the failure to perform regular maintenance and care.
            K. Defects attributable to abuse or misuse of the product, overloading the vehicle beyond the GVWR, or for uses
            for which it was not intended.
            L. Damage resulting from failure to promptly notify and comply with the instructions of the dealer or manufacturer
            about defects when noted.
            M. Batteries
            N. Damage resulting from washing hardwood floors.

            THIS WARRANTY GIVES YOU SPECIFIC LEGAL RIGHTS, AND YOU MAY ALSO HAVE OTHER RIGHTS WHICH VARY
            FROM STATE TO STATE.




              Element Vehicle Management Services Group, LLC
              CONFIDENTIAL AND PROPRIETARY                                                                                   PAGE 13
